IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                             Assigned on Briefs May 31, 2002

              WAYNE M. FULLER v. DONAL CAMPBELL, ET AL.

                   Appeal from the Chancery Court for Davidson County
                     No. 01-684-III   Ellen Hobbs Lyle, Chancellor



                  No. M2001-01719-COA-R3-CV - Filed January 16, 2003



WILLIAM C. KOCH , JR., J., concurring



       I concur in Section II(C) of the court’s opinion.



                                                     ___________________________________
                                                     WILLIAM C. KOCH, JR., JUDGE